 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SVETLANA PARSHIN,                                  No. 2:18-cv-3103 KJM CKD (PS)
12                            Plaintiff,
13             v.                                        ORDER
14    DANNY D. BRACE, JR.,
15                            Defendant.
16

17            Plaintiff, proceeding pro se, has requested that this action be dismissed. Pursuant to Fed.

18   R. Civ. P. 41(a), plaintiff’s request shall be honored.

19            Accordingly, IT IS HEREBY ORDERED that:

20            1.    This action is dismissed;

21            2. The Clerk of Court shall refund the $400.00 filing fee in this action as soon as

22                  practicable;

23            3. The Clerk of Court shall close this case; and

24            4. The Clerk of Court shall serve a copy of this order on the court’s financial department.

25   Dated: February 12, 2019
                                                        _____________________________________
26
                                                        CAROLYN K. DELANEY
27                                                      UNITED STATES MAGISTRATE JUDGE

28   2/ parshin3103.dismiss

                                                         1
